FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

JULIE WILLES,                         
               Plaintiff-Appellant,
                                           No. 03-35848
               v.
STATE FARM FIRE AND CASUALTY                 D.C. No.
                                          CV-01-01457-AJB
COMPANY; STATE FARM MUTUAL
                                             OPINION
AUTOMOBILE INSURANCE COMPANY,
            Defendants-Appellees.
                                      
    On Remand From The United States Supreme Court

                   Filed January 9, 2008

     Before: Stephen Reinhardt, Marsha S. Berzon, and
               Jay S. Bybee, Circuit Judges.

                    Per Curiam Opinion




                            345
346               WILLES v. STATE FARM FIRE
                          OPINION

PER CURIAM:

   This appeal comes before us on remand from the Supreme
Court. See State Farm Mut. Auto. Ins. Co. v. Willes, 127 S.Ct.
2933 (2007) (citing Safeco Ins. Co. of Am. v. Burr, 127 S.Ct.
2201 (2007)). In Burr, the Court affirmed our holding in
Reynolds v. Hartford Financial Services Group, Inc., 435
F.3d 1081 (9th Cir. 2006), that liability under 15 U.S.C.
§ 1681n(a) for “willfully fail[ing] to comply” with the Fair
Credit Reporting Act (FCRA) includes reckless disregard of
statutory duties. Burr, 127 S.Ct. at 2208. The Court also
agreed with our holding that quoting or charging a first-time
premium can be “an increase in any charge for . . . any insur-
ance, existing or applied for.” Id. at 2210 (quoting 15 U.S.C.
§ 1681a(k)(1)(B)(i)). In addition, the Court held that notice is
required only when consideration of a consumer’s credit
report is a necessary condition for the increased rate. Id. at
2212 (citing 15 U.S.C. § 1681m(a)). Finally, reversing our
holding, the Court held that the baseline for determining
whether a first-time rate is a disadvantageous increase is the
rate the applicant would have received had the company not
taken his credit score into account. Id. at 2213.

   In light of the Court’s holding that notice is required only
when the credit report is a necessary condition of the
increased rate, we affirm the district court’s summary judg-
ment with respect to the claims against State Farm Fire and
Casualty Company. State Farm Fire’s rate quote was not
influenced by Willes’ credit report, and State Farm Fire is
therefore not liable.

  State Farm Mutual Automobile Insurance Company could
have offered Willes a policy if her credit score had been
higher. In Burr, however, the Court held that a defendant
company was not liable when it denied a consumer a policy
under circumstances similar to the ones in this case. See Burr,
                   WILLES v. STATE FARM FIRE                  347
127 S.Ct. at 2214 n.17. Plaintiffs did not raise on appeal any
basis for liability other than the theories rejected by the Court.
We therefore affirm the district court’s summary judgment
with respect to State Farm Mutual Automobile Insurance
Company.

  AFFIRMED.